                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


BILLY E. PARKER, JR.,                   )
                                        )
                       Plaintiff,       )
                                        )
                  v.                    )             1:17CV882
                                        )
NANCY A. BERRYHILL,                     )
Acting Commissioner of Social           )
Security,                               )
                                        )
                       Defendant.       )


                 MEMORANDUM OPINION AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

     Plaintiff, Billy E. Parker, Jr., brought this action pursuant

to the Social Security Act (the “Act”) to obtain judicial review of

a final decision of Defendant, the Acting Commissioner of Social

Security,   denying Plaintiff’s      claims   for   Disability    Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”). (Docket

Entry 1.)   Defendant has filed the certified administrative record

(Docket Entry 7 (cited herein as “Tr. __”)), and both parties have

moved for judgment (Docket Entries 9, 11; see also Docket Entry 10

(Plaintiff’s      Memorandum);      Docket    Entry     12    (Defendant’s

Memorandum)). For the reasons that follow, the Court should remand

this matter for further administrative proceedings.

                        I.   PROCEDURAL HISTORY

     Plaintiff applied for DIB and SSI, alleging an onset date of

May 8, 2013.      (Tr. 245-57.)     Upon denial of those applications

initially (Tr. 81-118, 159-64) and on reconsideration (Tr. 119-58,
167-75),     Plaintiff   requested   a     hearing   de   novo   before   an

Administrative     Law   Judge   (“ALJ”)     (Tr.    178-79).     Plaintiff

(proceeding pro se), his girlfriend, and a vocational expert (“VE”)

testified at the hearing. (Tr. 37-74.) The ALJ subsequently ruled

that Plaintiff did not qualify as disabled under the Act.           (Tr. 8-

21.) The Appeals Council thereafter denied Plaintiff’s request for

review (Tr. 1-7, 242-44, 434-36), thereby making the ALJ’s ruling

the Commissioner’s final decision for purposes of judicial review.

     In rendering that disability determination, the ALJ made the

following findings later adopted by the Commissioner:

     1.   [Plaintiff] meets the insured status requirements of
     the [] Act through March 31, 2016.

     2.   [Plaintiff] has not engaged in substantial gainful
     activity since May 8, 2013, the alleged onset date.

     . . .

     3.   [Plaintiff] has the following severe impairments:
     myocardial infarction, coronary artery disease, status-
     post bypass repair surgery, asthma, obstructive sleep
     apnea, diabetes mellitus, ischemic optic neuropathy,
     glaucoma, hyperthyroidism, depression, and attention
     deficit hyperactivity disorder.

     . . .

     4.   [Plaintiff] does not have an impairment or
     combination of impairments that meets or medically equals
     the severity of one of the listed impairments in 20 CFR
     Part 404, Subpart P, Appendix 1.

     . . .

     5.   . . . [Plaintiff] has the residual functional
     capacity to perform light work . . . except [he] may lift
     and carry 20 pounds occasionally and 10 pounds
     frequently; he may push and pull as much as he can lift

                                     2
       and carry; [he] may sit for 6 hours, stand for 6 hours,
       and walk for 6 hours in an 8-hour day; he may perform no
       acts of far acuity or depth perception on his right side;
       [he] may have occasional exposure to fumes and pulmonary
       irritants; and he retains the capacity to perform simple,
       routine and repetitive tasks.

       . . .

       6.    [Plaintiff] is unable to perform any past relevant
       work.

       . . .

       10. Considering [Plaintiff’s] age, education, work
       experience, and residual functional capacity, there are
       jobs that exist in significant numbers in the national
       economy that [Plaintiff] can perform.

       . . .

       11. [Plaintiff] has not been under a disability, as
       defined in the [] Act, from May 8, 2013, through the date
       of this decision.

(Tr.    13-20    (bold   font    and    internal    parenthetical   citations

omitted).)

                                II.    DISCUSSION

       Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”                 Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).            However, “the scope

of [the Court’s] review of [such a] decision . . . is extremely

limited.”       Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).

Even given those limitations, the Court should remand this case for

further administrative proceedings.




                                         3
                        A.    Standard of Review

      “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).                   Instead,

the Court “must uphold the factual findings of the ALJ if they are

supported   by     substantial    evidence     and    were   reached      through

application of the correct legal standard.” Hines, 453 F.3d at 561

(internal brackets and quotation marks omitted).                    “Substantial

evidence means ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’”            Hunter v. Sullivan,

993 F.2d 31, 34 (4th Cir. 1992) (quoting Richardson v. Perales, 402

U.S. 389, 401 (1971)).        “It consists of more than a mere scintilla

of evidence but may be somewhat less than a preponderance.” Mastro

v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (brackets and internal

quotation marks omitted).          “If there is evidence to justify a

refusal to direct a verdict were the case before a jury, then there

is   substantial    evidence.”      Hunter,    993    F.2d at       34   (internal

quotation marks omitted).

      “In reviewing for substantial evidence, the [C]ourt should not

undertake   to     re-weigh   conflicting     evidence,      make    credibility

determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Commissioner].”        Mastro, 270 F.3d at 176 (internal

brackets and quotation marks omitted). “Where conflicting evidence

allows reasonable minds to differ as to whether a claimant is

disabled,   the    responsibility    for     that    decision   falls      on   the


                                      4
[Commissioner] (or the ALJ).” Id. at 179 (internal quotation marks

omitted). “The issue before [the Court], therefore, is not whether

[the claimant] is disabled, but whether the ALJ’s finding that [the

claimant] is not disabled is supported by substantial evidence and

was reached based upon a correct application of the relevant law.”

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).

      When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in    any    substantial       gainful   activity   by   reason   of   any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.

(quoting    42     U.S.C.   §    423(d)(1)(A)).1       “To      regularize    the

adjudicative process, the Social Security Administration has . . .

detailed regulations incorporating longstanding medical-vocational

evaluation policies that take into account a claimant’s age,

education, and work experience in addition to [the claimant’s]

medical    condition.”          Id.     “These    regulations     establish    a




1
  The Act “comprises two disability benefits programs. [DIB] provides benefits
to disabled persons who have contributed to the program while employed. [SSI]
provides benefits to indigent disabled persons. The statutory definitions and
the regulations . . . for determining disability governing these two programs
are, in all aspects relevant here, substantively identical.” Craig, 76 F.3d at
589 n.1 (internal citations omitted).

                                         5
‘sequential evaluation process’ to determine whether a claimant is

disabled.”    Id.

     This sequential evaluation process (“SEP”) has up to five

steps:    “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the residual functional capacity

to (4) perform [the claimant’s] past work or (5) any other work.”

Albright v. Commissioner of the Soc. Sec. Admin., 174 F.3d 473, 475

n.2 (4th Cir. 1999).2     A finding adverse to the claimant at any of

several points in the SEP forecloses an award and ends the inquiry.

For example, “[t]he first step determines whether the claimant is

engaged in ‘substantial gainful activity.’ If the claimant is

working, benefits are denied.       The second step determines if the

claimant is ‘severely’ disabled.         If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

     On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.” Mastro,

270 F.3d at 177. Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,


2
   “Through the fourth step, the burden of production and proof is on the
claimant.   If the claimant reaches step five, the burden shifts to the
[Commissioner] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).

                                     6
the ALJ must assess the claimant’s residual functional capacity

(‘RFC’).”    Id. at 179.3      Step four then requires the ALJ to assess

whether, based on that RFC, the claimant can perform past relevant

work; if so, the claimant does not qualify as disabled.             See id. at

179-80.     However, if the claimant establishes an inability to

return to prior work, the analysis proceeds to the fifth step,

whereupon the ALJ must decide “whether the claimant is able to

perform other work considering both [the claimant’s RFC] and [the

claimant’s] vocational capabilities (age, education, and past work

experience) to adjust to a new job.”             Hall, 658 F.2d at 264-65.

If, at this step, the Commissioner cannot carry its “evidentiary

burden of proving that [the claimant] remains able to work other

jobs   available    in   the   community,”     the   claimant    qualifies    as

disabled.    Hines, 453 F.3d at 567.4



3
   “RFC is a measurement of the most a claimant can do despite [the claimant’s]
limitations.” Hines, 453 F.3d at 562 (noting that administrative regulations
require RFC to reflect claimant’s “ability to do sustained work-related physical
and mental activities in a work setting on a regular and continuing basis . . .
[which] means 8 hours a day, for 5 days a week, or an equivalent work schedule”
(internal emphasis and quotation marks omitted)).       The RFC includes both a
“physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as
“nonexertional limitations (mental, sensory, or skin impairments).” Hall, 658
F.2d at 265. “RFC is to be determined by the ALJ only after [the ALJ] considers
all relevant evidence of a claimant’s impairments and any related symptoms (e.g.,
pain).” Hines, 453 F.3d at 562-63.
4
   A claimant thus can establish disability via two paths through the SEP. The
first path requires resolution of the questions at steps one, two, and three in
the claimant’s favor, whereas, on the second path, the claimant must prevail at
steps one, two, four, and five. Some short-hand judicial characterizations of
the SEP appear to gloss over the fact that an adverse finding against a claimant
on step three does not terminate the analysis. See, e.g., Hunter, 993 F.2d at
35 (“If the ALJ finds that a claimant has not satisfied any step of the process,
review does not proceed to the next step.”).

                                       7
                      B.   Assignments of Error

     According to Plaintiff, the Court should overturn the ALJ’s

finding of no disability on these grounds:

     1) “the ALJ did not explain why limitations documented in the

medical opinions [to which] he gave significant weight are not

included in the [RFC]” (Docket Entry 10 at 2 (bold font and single-

spacing omitted)); and

     2) “the ALJ did not give a complete function-by-function

analysis of the nonexertional mental functions associated with

[Plaintiff’s] difficulties in the broad areas of functioning and

did not make a complete finding as to [Plaintiff’s] mental [RFC]”

(id. at 8 (bold font and single-spacing omitted)).

     Defendant contends otherwise and seeks affirmance of the ALJ’s

decision.    (Docket Entry 12 at 5-22.)

                           1. Physical RFC

     Plaintiff’s first assignment of error asserts that “the ALJ

did not explain why limitations documented in the medical opinions

[to which] he gave significant weight are not included in the

[RFC].”     (Docket Entry 10 at 2 (bold font and single-spacing

omitted).)   In particular, Plaintiff argues that, although the ALJ

gave significant weight to the opinions of Plaintiff’s treating

cardiologist, Dr. Peter M. Jordan, the ALJ neither incorporated Dr.

Jordan’s opinion that Plaintiff could not reach overhead or squat

into the RFC or dispositive hypothetical question, nor explained


                                  8
their omission.     (See id. at 3, 5-6 (citing Tr. 15-19, 67-72,

788).)   Further, Plaintiff maintains that those errors do not

qualify as harmless, because all three jobs cited by the VE (and

adopted by the ALJ) require both reaching and squatting.   (See id.

at 4, 6.)   Plaintiff has shown prejudicial error with respect to

his physical RFC.

     Even where an ALJ accords a significant amount of weight to a

treating provider’s opinions, the ALJ labors under no obligation to

adopt all of that provider’s limitations in the RFC.   See Bacnik v.

Colvin, No. 1:12CV801, 2014 WL 3547387, at 4 n.7 (M.D.N.C. July 17,

2014) (unpublished) (Eagles, J.).    However, “[i]f the ALJ’s RFC

assessment conflicts with an opinion from a medical source, the

[ALJ] must explain why the opinion was not adopted.”         Social

Security Ruling 96-8p, Policy Interpretation Ruling Titles II and

XVI: Assessing Residual Functional Capacity in Initial Claims, 1996

WL 374184, at *7 (July 2, 1996) (“SSR 96-8p”) (emphasis added).

     On December 17, 2013, Dr. Jordan offered the opinion that,

“due to [Plaintiff’s] ongoing chest well pain,” he should “not

. . . lift any objects over 25 [pounds,] . . . should not be

raising his arms above his head and no squatting.”   (Tr. 788.)   The

ALJ analyzed those opinions as follows:

     I give significant weight to the opinion of [Dr. Jordan],
     [Plaintiff’s] cardiologist, who stated that [Plaintiff]
     is unable to perform the heavy lifting required in his
     prior work, and should not lift objects over 25 pounds,
     should not raise his arms above his head, and should not
     squat.    This opinion is supported by [Plaintiff’s]

                                 9
      history of heart surgery, and Dr. Jordan’s relationship
      as a treating specialist.

(Tr. 18.)   As Plaintiff argues (see Docket Entry 10 at 3, 5-6), the

ALJ’s RFC prohibits neither overhead reaching nor squatting (see

Tr. 15), and the ALJ did not expressly explain in the decision why,

despite giving Dr. Jordan’s opinions overall “significant weight”

(Tr. 18), the ALJ did not adopt Dr. Jordan’s specific opinions as

to overhead reaching and squatting (see Tr. 15-19).

      Moreover,    the     ALJ’s   decision,     even    when    viewed    in   its

totality,   does    not     adequately       explain   why   the   ALJ    did   not

incorporate Dr. Jordan’s restrictions on overhead reaching and

squatting into the RFC and dispositive hypothetical question.                   The

ALJ   credited    the     reconsideration      level    state    agency   medical

consultant’s opinion that Plaintiff remained capable of a limited

range of light work that did not include limitations on overhead

reaching or squatting. (See Tr. 19, 131-33, 150-52.) However, the

consultant’s analysis of Dr. Jordan’s opinions suffers from the

same shortcoming as the ALJ’s parallel evaluation, i.e., the

consultant accorded “great weight” to Dr. Jordan’s opinions because

“they [we]re      based    [sic]   by   a treating      source     and reflect[]

functional abilities[ c]onsistent [with] medical records in [the]

file” (see Tr. 130, 149), but neither included limitations on

overhead reaching and/or squatting in the RFC nor explained the

omission of those limitations (see Tr. 131-33, 150-52).                  Thus, the

ALJ’s failure to explain why he rejected Dr. Jordan’s overhead

                                        10
reaching and squatting restrictions runs afoul of SSR 96-8p.              See

SSR 96-8p, 1996 WL 374184, at *7 (providing that, “[i]f the ALJ’s

RFC assessment conflicts with an opinion from a medical source, the

[ALJ] must explain why the opinion was not adopted” (emphasis

added)).

     Furthermore, Plaintiff has demonstrated that the ALJ’s error

with respect to the overhead reaching restriction qualifies as

prejudicial, warranting remand.        As Plaintiff argues, “[a] review

of the information in the Selected Characteristics of Occupations

[Defined   in   the   Revised    Dictionary   of    Occupational    Titles]

(‘[SCO]’), companion publication to the Dictionary of Occupational

Titles (‘[DOT]’), reveals that the fast food worker job requires

constant   reaching   while     the   inspector   and   hand   packager   and

cafeteria attendant jobs both require frequent reaching.”           (Docket

Entry 10 at 4 (citing Docket Entries 10-1 to 10-3).)                Because

“[t]he [DOT] defines reaching as ‘[e]xtending hand(s) and arms(s)

in any direction’” (id. (quoting SCO, App’x C, Physical Demands § 8

(U.S. Dep’t of Labor 1993))), without specifying the direction of

the required reaching, the possibility remained that all three jobs

cited by the VE (and adopted by the ALJ) required some degree of

overhead reaching. Thus, had the ALJ adopted Dr. Jordan’s overhead

reaching restriction, an apparent, unresolved conflict would have

existed “between the [VE’s] testimony and the [DOT/SCO] as to

overhead reaching” (id. at 5 (citing Pearson v. Colvin, 810 F.3d


                                      11
204, 211 (4th Cir. 2014) (remanding where ALJ failed to resolve

apparent conflict between VE’s testimony that individual limited to

occasional bilateral overhead reaching could perform certain jobs

and   DOT’s    description   for     those      jobs    reflecting      frequent

reaching))).

      Plaintiff also maintains that the ALJ’s failure to adopt Dr.

Jordan’s   squatting   restriction        in    the    RFC    and   dispositive

hypothetical question does not qualify as “harmless[ because t]he

Bureau of Labor Statistics (‘BLS’) indicates the jobs identified by

the [VE] and accepted by the ALJ do have squatting.”                (Id. at 6.)

More specifically, Plaintiff asserts that, “[a]ccording to the

BLS[,] [for] almost [two-thirds] of both the fast food workers and

cafeteria attendants[,] crouching, i.e.[,] squatting, is required[

a]nd it is required for almost one-third of the inspectors and hand

packagers.” (Id.) Plaintiff notes that “[t]he BLS classifies jobs

by the Standard Occupational Classification System (‘SOC’) . . .

rather than using [DOT] codes,” as well as that “the [DOT] was last

updated in 1991” and that “no job information source with the

current requirements of jobs classifies jobs by [DOT] code”               (Id.)

      Plaintiff’s   arguments      fail   for    three       reasons.    First,

Plaintiff did not provide any citations (much less attach any

materials) to support his assertion that, “[a]ccording to the

BLS[,] [for] almost [two-thirds] of both the fast food workers and

cafeteria attendants[,] crouching, i.e.[,] squatting, is required[


                                     12
a]nd it is required for almost one-third of the inspectors and hand

packagers.”      (Id.)    Second, the BLS and SOC do not constitute

recognized vocational sources under the Commissioner’s regulations.

See 20 C.F.R. §§ 404.1566(d), 416.966(d) (stating that Commissioner

“will   take   administrative      notice   of   reliable    job   information

available from various governmental and other publications,” and

listing as “example[s]” the DOT, County Business Patterns (“CBP”),

Census Reports, Occupational Analyses prepared for the Commissioner

by state employment agencies, and the Occupational Outlook Handbook

(“OOH”) ).5    Third, the same materials on which Plaintiff relied to

demonstrate that all three jobs cited by the VE and adopted by the

ALJ required reaching (see Docket Entry 10 at 4 (citing Docket

Entries 10-1 to 10-3)), reflect that none of those jobs require any

crouching (see Docket Entries 10-1 to 10-3).               See also DOT, No.

311.472-010 (Fast-Foods Worker), 1991 WL 672682 (G.P.O. 4th ed.

rev. 1991), DOT, No. 559.687-074 (Inspector and Hand Packager),

1991 WL 683797, DOT, No. 311.677-010 (Cafeteria Attendant), 1991 WL




5
  “[T]he last publication of the [DOT] was in 1991, [and] the last significant
update of the occupation information it contains occurred with the 1977 edition.”
Boston v. Colvin, No. 4:14-CV-206-D, 2016 WL 721563, at *15 (E.D.N.C. Feb. 2,
2016) (unpublished), recommendation adopted, No. 4:14-CV-206-D, 2016 WL 738762
(E.D.N.C. Feb. 23, 2016) (unpublished) (citing Government Accountability Office
(“GAO”) Report 12–420, Highlight: Modernizing SSA Disability Programs (June
2012)).    As a result, the Commissioner plans to develop an Occupational
Information System to supplant the DOT as the Social Security Administration’s
primary vocational resource, see 73 Fed. Reg. 78864-01, 2008 WL 5329223 (Dec. 23,
2008); Dimmett v. Colvin, 816 F.3d 486, 489 (7th Cir. 2016) (noting that the
Commissioner remains “aware of the obsolescence of the [DOT] . . . [and] is
developing its own parallel classification system”).

                                       13
672694.6     Thus, the ALJ’s failure to either adopt Dr. Jordan’s

squatting restriction or adequately explain its omission remains

harmless under the circumstances of this case.                  See generally

Fisher v. Bowen, 869 F.2d 1055, 1057 (7th Cir. 1989) (observing

that “[n]o principle of administrative law or common sense requires

us to remand a case in quest of a perfect opinion unless there is

reason to believe that the remand might lead to a different

result”).

      In sum, Plaintiff has demonstrated that the ALJ reversibly

erred   by   not   including    Dr.    Jordan’s   restriction     on   overhead

reaching in the RFC and dispositive hypothetical question or, in

the   alternative,     providing      an    adequate   explanation     for   its

omission.

                                2. Mental RFC

      Lastly, Plaintiff maintains that “the ALJ did not give a

complete function-by-function analysis of the nonexertional mental

functions associated with [Plaintiff’s] difficulties in the broad

areas of functioning and did not make a complete finding as to

[Plaintiff’s] mental [RFC].”          (Docket Entry 10 at 8 (bold font and

single-spacing omitted).)          More specifically, Plaintiff argues


6
  The Commissioner and the DOT/SCO both utilize the term “crouching” rather than
“squatting”; however, courts have found that the SCO’s definition of “crouching,”
i.e., “[b]ending body downward and forward by bending legs and spine,” SCO, App’x
C, Physical Demands, § 6, equates to squatting.       See Lawson v. Astrue, No.
3:10–212–HFF–JRM, 2011 WL 4502026, at *11 (D.S.C. July 29, 2011) (unpublished)
(citing Chavez v. Astrue, 699 F. Supp. 2d 1125, 1133 n.5 (C.D. Cal. 2009)
(finding “crouch” and “squat” as “essentially synonymous”)), recommendation
adopted, 2011 WL 4527370 (D.S.C. Sept. 29, 2011) (unpublished).

                                       14
that, despite the ALJ’s finding that Plaintiff “ha[d] moderate

difficulties in maintaining concentration, persistence, or pace

[(‘CPP’)], . . . the ALJ did not determine [Plaintiff’s] ability to

stay on task” in the RFC in violation of SSR 96-8p, and Mascio v.

Colvin, 780 F.3d 632 (4th Cir. 2015).                (Docket Entry 10 at 10.)

According    to    Plaintiff,   “[t]he        ALJ   mistakenly   discussed     only

[Plaintiff’s] capability to perform simple routine tasks, not his

ability to stay on task” (id. at 11), despite the fact that “only

the latter determination would completely account for [Plaintiff’s]

limitation in [CPP]” (id. (citing Mascio, 780 F.3d at 638)).

Plaintiff’s contentions do not warrant relief.

       The United States Court of Appeals for the Fourth Circuit has

indeed held that “the ability to perform simple tasks differs from

the ability to stay on task” and that “[o]nly the latter limitation

would account for a claimant’s limitation in [CPP].”                  Mascio, 780

F.3d   at   638.     However,   as   a    neighboring      district    court   has

explained:

       Mascio does not broadly dictate that a claimant’s
       moderate impairment in [CPP] always translates into a
       limitation in the RFC. Rather, Mascio underscores the
       ALJ’s duty to adequately review the evidence and explain
       the decision . . . . An ALJ may account for a claimant’s
       limitation with [CPP] by restricting the claimant to
       simple, routine, unskilled work where the record supports
       this conclusion, either through physician testimony,




                                         15
      medical source statements, consultative examinations, or
      other evidence that is sufficiently evident to the
      reviewing court.

Jones v. Colvin, No. 7:14CV00273, 2015 WL 5056784, at *10-12 (W.D.

Va. Aug. 20, 2015) (magistrate judge’s recommendation adopted by

district judge) (unpublished) (emphasis added); see also Hutton v.

Colvin, No. 2:14-CV-63, 2015 WL 3757204, at *3 (N.D.W. Va. June 16,

2015)    (unpublished)   (finding     reliance     on   Mascio     “misplaced,”

because ALJ “gave abundant explanation” for why unskilled work

adequately accounted for claimant’s moderate limitation in CPP, by

highlighting     the   claimant’s     daily    activities        and   treating

physicians’    opinions).     Here,    the    ALJ’s     decision    provides   a

sufficient explanation as to why restrictions to “simple, routine

and     repetitive   tasks”   (Tr.    15)    sufficiently     accounted     for

Plaintiff’s moderate deficit in CPP.

      First, the ALJ noted Plaintiff’s “reports [of] memory loss and

problems    concentrating”    (Tr.   14),    but   found   that    Plaintiff’s

“statements concerning the intensity, persistence and limiting

effects of [his] symptoms [we]re not entirely consistent with the

medical evidence and other evidence in the record for the reasons

explained in th[e] decision” (Tr. 16). Moreover, Plaintiff did not

challenge the ALJ’s assessment of Plaintiff’s subjective symptoms.

(See Docket Entry 10 at 2-13.)

      Second, the ALJ summarized the mental health evidence of

record, making the following, pertinent observations:


                                      16
     •    “At a mental consultative examination in November
          2013, . . . [Plaintiff] presented as pleasant, with
          good communication, mellow mood, . . . flexible
          appropriate affect[,] . . . thoughts [that] were
          logical, sequential, and based upon reality, . . .
          memory [that] was intact, . . . . [and] abstract
          thinking, judgment, and insight [that] were noted
          to be normal” (Tr. 17; see also Tr. 775-78);

     •    The   mental   consultative examiner diagnosed
          Plaintiff “with major depressive disorder, in
          remission with medication” (Tr. 17 (emphasis
          added); see also Tr. 777);

     •    “[I]n July 2013, [Plaintiff] reported feelings of
          increased irritability and thoughts of death since
          running out of his medication four days prior . . .
          but his judgment, thought content, and memory were
          normal” (Tr. 17-18 (emphasis added); see also Tr.
          727);

     •    “In June 2014, [Plaintiff] reported a past
          diagnosis of ADHD, and presented with a flat affect
          and mood, but intact cognition and memory” (Tr. 18
          (emphasis added); see also Tr. 895-900);

     •    “In November 2015, treatment notes indicate an
          increase in mood swings with noncompliance” (Tr. 18
          (emphasis added); see also Tr. 889); and

     •    Plaintiff’s “psychological records indicate that he
          retains a significant degree of function when
          compliant with his medications” (Tr. 18).

     Third, the ALJ discussed and weighed the opinion evidence as

it related to Plaintiff’s ability to function mentally.         (See Tr.

18-19.) In that regard, the ALJ gave “partial weight” to the state

agency psychological consultant at the reconsideration level of

review   (Tr.   19),   who   found    that,   notwithstanding   moderate

limitation in CPP (see Tr. 128, 147), Plaintiff remained able to

perform simple, routine, repetitive tasks (see Tr. 135, 154).        The


                                     17
ALJ   also    accorded      “partial       weight”     to    the    opinion      of     the

consultative       mental   examiner       that   Plaintiff        remained      able   to

perform simple, routine, repetitive tasks.                   (Tr. 18; see also Tr.

778.)

      Under these circumstances, the ALJ adequately explained why a

restriction to “simple, routine and repetitive tasks” (see Tr. 15)

sufficiently accounted for Plaintiff’s moderate limitation in CPP.

See   Sizemore     v.   Berryhill,      878     F.3d   72,    81    (4th    Cir.   2017)

(rejecting the plaintiff’s argument under Mascio where ALJ relied

on opinions of consultative examiner and state agency psychologist

that, notwithstanding moderate deficit in CPP, the plaintiff could

sustain attention sufficiently to perform SRRTs).

      In sum, Plaintiff’s second issue on review does not entitle

him to reversal or remand.

                                 III.     CONCLUSION

      Plaintiff has established an error warranting remand.

      IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be vacated and that the matter be remanded

under   sentence        four    of   42     U.S.C.     §     405(g),       for   further

administrative proceedings, to include reevaluation of Dr. Jordan’s

opinions     and    their      resultant      impact   on     Plaintiff’s        RFC    in

accordance with SSR 96-8p.           As a result, Plaintiff’s Motion for a

Judgment Reversing or Modifying the Decision of the Commissioner of

Social Security, or Remanding the Cause for a Rehearing (Docket


                                           18
Entry 9) should be granted in part, i.e., to the extent it requests

remand, and Defendant’s Motion for Judgment on the Pleadings

(Docket Entry 11) should be denied.



                                    /s/ L. Patrick Auld
                                      L. Patrick Auld
                               United States Magistrate Judge


February 15, 2019




                                19
